Title: From John Adams to John Jay, 9 January 1818
From: Adams, John
To: Jay, John



Dear Sir
Quincy January 9th 1818

Sketches of the Life and Character of Patrick Henry, by William Wirt of Richmond Virginia has been Sent to me by Mr Shaw of the Atheneum. My Family are reading it to me every Evening, and though We have not finished it, We have proceeded far enough to excite an earnest desire to know your Opinion of it
There is a Section fourth, page 108. a passage which no Man now living but yourself can explain. I hope you have read the Volume; but as it is possible you may not have Seen it, the Paragraph is this
“A Petition to the King, an Address to the People of Great Britain and a Memorial to the People of British America, were agreed to be drawn. Mr Lee Mr Henry and others were appointed for the first; Mr Lee Mr Livingston and Mr Jay for the two last. The Splendor of their debut occasioned Mr Henry to be designated by his Committee to draw the Petition to the King with which they were charged; and Mr Lee was charged with the Address to the People of England. The last was first reported. On reading it, great disappointment was expressed in every Countenance, and a dead Silence ensued for some minutes. At length it was laid on the table, for perusal and Consideration, till the next day: when first One Member and then another arose and paying Some faint compliment to the composition, observed that there were Still certain Considerations not expressed which Should properly find a place in it. The Address was therefore committed for Amendment; and one prepared by Mr Jay, and Offered by Governor Livingston, was reported and adopted, with Scarcely an Alteration. These facts are Stated, by a Gentleman, to whom they were communicated by Mr Pendleton and Mr Harrison of the Virginia delegation (except that Mr Harrison, erroneously ascribed the draught to Governor Livingston) and to whom they were afterwards confirmed by Governor Livingston himself. Mr Henry’s draught of a Petition to the King was equally unsuccessful, and was recommitted for Amendment. Mr John Dickinson, (the Author of the Farmers Letters) was added to the Committee, and a new draught prepared by him was adopted.”
This Passage is not So luminous as many parts of the Book; but as I understand it, I think it is not correct. There is no Man now living who is able perfectly to correct it but Yourself, and in my Opinion it is your conscientious duty to do it.
The Question “who was the draughtsman of The Address to the People of England,” however unimportant to the Public, it may appear at this day, certainly excited a Sensation a fermentation and a Schism in Congress at the time, and Serious Consequences afterwards which have lasted to this hour and are not yet Spended. I fear, but I do not know that this Animosity was Occasioned by indiscretions of R. H. Lee Mr Samuel Adams and Some others of the Virginia Delegates by whom Adams was lead into error. I never had a doubt that you were the Author of that manly and noble Address. But as the Subject is now brought before the Public by Mr Wirt, and will excite Speculation; You who alone are capable of it ought to explain it, and as I know you will, if at all, without favour or Affection.
I am, Sir, with Frienship as of old your most / respectful humble Servant

John Adams